Citation Nr: 1750841	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO. 10-40 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	Sean A. Kendall, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1997 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In November 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board videoconference hearing. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.

In a June 1, 2017 decision, the Board granted the Veteran's TDIU claim. In light of new evidence received after the Board's prior decision, the Board presently VACATES the June 1, 2017 decision.


FINDING OF FACT

The Veteran's service-connected disabilities did not prevent him from securing or following a substantially gainful occupation


CONCLUSIONS OF LAW

1. The criteria to vacate the June 1, 2017 Board decision that granted TDIU have been met. 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.904 (2016).

2. The criteria for entitlement to TDIU have not been met. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). VA's duty to notify was satisfied by a March 2012 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran was afforded multiple medical examinations to determine the impact of his service-connected disabilities on his ability to secure substantially gainful occupation. The examiners provided clear explanations in support of their opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examination and medical opinions are adequate to decide the Veteran's claim. 

VA has satisfied its duties to notify and assist. The Board may proceed with appellate review. 

Vacatur

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence. 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.904 (2016). 

In June 2017, the Board granted a TDIU. However, in May 2017, the Veteran reported that he has been employed with VA since September 2013. His communication had not been received by the Board prior to adjudication of the claim. Therefore, the Board must vacate the June 2017 decision granting a TDIU in light of this new evidence. 

Accordingly, the June 2017 Board decision granting a TDIU is vacated.

TDIU

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.15. Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

A total disability rating may be assigned when the schedular rating is less than 100 percent and the disabled person is unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities. See 38 C.F.R. §§ 3.341 (a), 4.16(a). A Veteran's level of education, special training, and previous work experience may be considered as part of a TDIU claim. A Veteran's age or impairment(s) caused by non-service connected disabilities may not be considered as part of a TDIU claim. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.18. The critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If unemployability is the result of only one service-connected disability, this disability must be rated at 60 percent or more. See 38 C.F.R. § 4.16 (a). If it is the result of two or more service-connected disabilities, at least one disability must be rated at 40 percent or more and the combined disability rating must be 70 percent or more. Id. Disabilities of one or both upper or extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes. Id. 

The Veteran's service-connected disabilities include: PTSD with unspecified depressive disorder at 50 percent disabling, left leg lymphedema at 40 percent disabling, a right foot disability at 20 percent disabling, left wrist tenosynovitis at 10 percent disabling, left ankle strain at 10 percent disabling, allergic rhinitis at 10 percent disabling, gastroesophageal reflux disease at 10 percent disabling, and noncompensable reactive airway disease, maxillary sinusitis, asthma, and hypertension. The Veteran's combined disability rated is 90 percent. 38 C.F.R. 
§§ 4.25, 4.26. Therefore, the Veteran has a combined disability rating of at least 70 percent with one disability rated at least 40 percent disabling. 38 C.F.R. §§ 4.16 (a), 4.25.

However, the preponderance of the evidence is against the claim. The Veteran first met the criteria for schedular consideration of TDIU in December 2013. The Veteran reported in May 2017 that he has been gainfully employed with VA since September 2013. This employment is more than marginal and permits the Veteran to earn a living wage. 

As the Veteran has been employed full time during the pendency of the appeal, entitlement to a TDIU is denied as a matter of law. The benefit-of-the-doubt rule does not apply. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102; 4.3 (2016); Gilbert, 1 Vet. App. at 55.



ORDER

The June 1, 2017 Board decision that granted a TDIU is vacated.

A total rating based on individual unemployability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


